Citation Nr: 1007775	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD) and depression.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in April 
2002.  

During the course of his appeal, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge, in April 
2004.  A transcript of the hearing is of record.  

In December 2004, the Board, inter alia, remanded this case 
to the RO for additional development of the record.  

In November 2006, the Board issued a decision that denied the 
Veteran's claim of service connection.  The Veteran, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

By a February 2009 Order of the Court, the November 2006 
decision was vacated and the case was remanded to the Board 
for further proceedings consistent with the order.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown to have performed duty  in the 
Republic of Vietnam that is consistent with his having 
participated in combat with the enemy.  

3.  The currently diagnosed PTSD is shown to be causally 
linked to combat-related stressors that as likely as not 
happened during the Veteran's period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.  Further 
discussion of the requirements of VCAA is not required.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

The Veteran asserts that his current diagnoses of PTSD and 
depression are the result of various in-service stressors 
while serving in combat in the Republic of Vietnam.   

The Veteran has reliably described a number of incidents 
while serving with the 20th Engineer Battalion while in the 
Republic of Vietnam.  He reports that, while stationed at 
Pleiku in September 1968, he and two friends went out for a 
drink and that, due to a mortar explosion, both of his 
friends were killed.  He recalls that one friend was blown in 
half, and the other, a man named "Rodriguez" was killed 
instantly.  He also reports being in a convoy that was 
attacked, being attacked while serving on guard duty, and 
witnessing many deaths in Vietnam, to include those of his 
fellow soldiers and the enemy he shot.  

Notably, the service treatment records are negative for 
findings of any psychiatric disorder.  

The Board concedes that VA treatment records, beginning in 
1996 reflect current diagnoses of and ongoing treatment for 
PTSD, alcohol dependence, and depression, to include at a VA 
in-patient facility.  

The Board notes that the Veteran had confirmed service in the 
Republic of Vietnam from March 1968 to February 1969, and was 
awarded the following medals and campaign ribbons for his 
service: the Vietnam Service Medal, and Vietnam Campaign 
Medal, two Overseas Bars, an SPS M-14 sharpshooter 
proficiency badge, and an MKM M-14 marksmen proficiency 
badge.  His military occupational specialty (MOS) was as 
wheel vehicle mechanic and his service was with the 20th 
Engineer Battalion.  

The Veteran was not awarded any medal or decoration that 
clearly indicates combat status and evidence of participation 
in a campaign does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily might 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 (2000).  

However, a response from the United States Armed Services 
Center for Research of Unit Records (formerly USASCRUR, then 
the U.S. Armed Services Center for Unit Records Research 
(CURR), now the Joints Services Records Research Center 
(JSRRC)) shows that Morning Reports (MRs) submitted in 
September 1968 by the Headquarters and Headquarters Company, 
20th Engineer Battalion (HHC, 20th Engr Bn), did not list a 
member with the last name "Rodriguez" as killed.  

Further, the US Army casualty files available for review 
contained numerous listings for the last name "Rodriguez."  
USASCRUR concluded that Operational Report-Lessons Learned 
(OR-LL) submitted by the 20th Engr Bn document the reporting 
unit's locations, missions, operations, and significant 
activities, to include combat actions during the reporting 
periods.  Moreover, service personnel records included with 
the USASCRUR report, the 20th Engr Bn confirmed that the 
battalion had engaged in combat with the enemy.  

The response to a second request made to CURR, received in 
January 2006, reflects that, upon review of the September 
1968 to December 1958 MRs, DA Form 1, submitted by the HHC, 
20th Engr Bn, the MRs document that the Veteran was 
transferred to the Patient Casualty Company (Pnt Cas Co), 
71st Evacuation Hospital (71st Evac Hosp) on December 27, 1968 
and returned to the unit on December 30, 1968.  However, the 
MRs did not document the reason for the transfer.  Further, 
the MR's did not list anyone by the last name of Rodriguez as 
killed during the period of September 1968 to December 1968.  

Moreover, the OR-LLs submitted by the 20th Engr Bn and the 
937th Engr Group (Gp) covering the period of February 2968 to 
January 1969 were reviewed.  The OR-LLs documented that the 
20th Engr Bn was assigned to the 937th Engr Gp.  The OR-LLs 
also documented the unit's area of operations (AO) to include 
Camp Enari and Engineer Hill.  Significantly, the OR-LLs 
further document that the 20th Engr Bn came into contact with 
enemy forces.   

These reports, in the Board's opinion, tend to show that the 
Veteran performed active duty in the Republic of Vietnam and 
that the stressor events identified by him are consistent 
with that service.  

Thus, on this record, his statements about the in-service 
stressors or events are generally credible to establish that 
they occurred as described and are corroborated by the 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 142.  

A Veteran can attest to factual matters of which he or had 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

Turning to the matter of a medical nexus, in conjunction with 
the current appeal the Veteran underwent a VA PTSD 
examination in March 2006.  The examiner noted current 
treatment for a mental disorder, to include previous 
hospitalization in a PTSD inpatient facility.  

The Veteran described multiple in-service combat-related 
stressor incidents, to include occasional exposure to mortar 
fire intermittently for seven months while serving as a 
vehicle mechanic in Vietnam.  He complained that he had not 
received adequate training to deal with combat situations, 
which led to an exacerbation of the trauma that he 
experienced in service.  

The Veteran reported feelings of intense fear, hopelessness, 
and horror, and characterized his symptoms as chronic in 
nature.  The examiner determined that the Veteran met the 
DSM-IV stressor criterion for PTSD, and diagnosed the Veteran 
with PTSD, alcoholism in remission, and depression in 
remission.  

The examiner concluded that, although the Veteran's stressors 
were unverified at the time of the examination, if he was in 
a location where he could have been exposed to mortar fire 
and witnessed dead Vietnamese people, both ordeals for which 
he was not prepared, this was enough of an exposure to have 
caused his PTSD.  Moreover, the examiner opined that the 
Veteran seemed genuine and his reporting seemed to be an 
honest statement of how he felt and what he saw.  

Based a review of the record, the Board  finds the evidence 
to be in relative equipoise in showing that the current 
diagnosis of PTSD as likely as not is due to stressors of 
sufficient severity incurred while serving in the Republic of 
Vietnam.  In this regard, the Board finds that the evidence 
shows that the events consistent with combat in service, 
ongoing treatment for PTSD, and a nexus opinion linking the 
current PTSD diagnosis to in-service combat stressors.  

Accordingly, in resolving all reasonable doubt to the 
Veteran, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


